Title: 14th.
From: Adams, John Quincy
To: 


       Ben Beale came from Taunton this morning; he did not stop, but promised to come and see us ere long. When I came in from shooting, which still continues to be my sport and my occupation, I found a Parson West here, an old gentleman, who was three years in college with my father, and at that time very intimate with him. He is very sociable and very sensible. He spent the day here, and passes the night likewise. He keeps late hours and entertained me with conversation upon language, till between twelve and one o’clock. Doctor Leonard left us this morning, after having past almost a week with us. He appears to be a very clever well disposed man; but possessing no great learning nor even much information.
      